MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                  FILED
this Memorandum Decision shall not be
                                                                   Jul 15 2016, 10:00 am
regarded as precedent or cited before any
court except for the purpose of establishing                            CLERK
                                                                    Indiana Supreme Court
the defense of res judicata, collateral                                Court of Appeals
                                                                         and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Mark Small                                                Gregory F. Zoeller
Indianapolis, Indiana                                     Attorney General of Indiana
                                                          Tyler G. Banks
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana


                                            IN THE
     COURT OF APPEALS OF INDIANA

Tamara Kalinowski Johnson,                                July 15, 2016
Appellant-Defendant,                                      Court of Appeals Case No.
                                                          54A04-1510-CR-1662
        v.                                                Appeal from the Montgomery
                                                          Circuit Court
State of Indiana,                                         The Honorable Harry A. Siamas,
Appellee-Plaintiff.                                       Judge
                                                          Trial Court Cause No.
                                                          54C01-0607-FB-74



Pyle, Judge.




Court of Appeals of Indiana | Memorandum Decision 54A04-1510-CR-1662 | July 15, 2016        Page 1 of 16
                                           Statement of the Case
[1]   Tamara Kalinowski Johnson (“Johnson”) appeals the trial court’s calculation of

      her credit time after the trial court revoked her probation and ordered her to

      serve her previously suspended sentence in the Indiana Department of

      Correction (“DOC”).1 She argues that: (1) there is an ambiguity regarding

      whether the trial court, when originally sentencing her, awarded her with the

      proper amount of accrued credit time for her pretrial incarceration; (2) the trial

      court miscalculated the accrued credit time for the days she was incarcerated

      during her prior probation revocation proceedings; and (3) the trial court erred

      by failing to apply an amendment to the credit time statute that was enacted

      after her conviction and original sentencing. Finding no error as alleged, we




      1
        There are two different “time credits” that a defendant may earn: (1) “credit for time served[,]” which is the
      “credit toward the sentence a prisoner receives for time actually served[;]” and (2) “good time credit[,]”
      which is the “additional credit a prisoner receives for good behavior and educational attainment.” Purcell v.
      State, 721 N.E.2d 220, 222 (Ind. 1999), reh’g denied. In July 2015, the legislature added a statutory provision
      setting forth the following definitions clarifying the types of credit time:
             (1) “Accrued time” means the amount of time that a person is imprisoned or confined.
             (2) “Credit time” means the sum of a person’s accrued time, good time credit, and educational
             credit.
             (3) “Educational credit” means a reduction in a person’s term of imprisonment or confinement
             awarded for participation in an educational, vocational, rehabilitative, or other program.
             (4) “Good time credit” means a reduction in a person’s term of imprisonment or confinement
             awarded for the person’s good behavior while imprisoned or confined.
      IND. CODE § 35-50-6-0.5. The legislature has explained that this statute “is intended to be a clarification” of
      prior credit time terms and “does not affect any time accrued before July 1, 2015, by a person charged with or
      convicted of a crime.” I.C. § 35-50-6-0.6. In this vein of clarification, we will use these terms throughout this
      opinion.



      Court of Appeals of Indiana | Memorandum Decision 54A04-1510-CR-1662 | July 15, 2016                 Page 2 of 16
      affirm the trial court’s revocation of Johnson’s probation and calculation of

      accrued credit time.


[2]   We affirm.

                                                      Issue
              Whether the trial court erred when calculating Johnson’s credit
              time upon the revocation of her probation.

                                                      Facts
[3]   On July 13, 2006, the State charged Johnson with six counts of Class B felony

      sexual misconduct with a minor. On August 8, 2006, the trial court held a

      bond reduction hearing and reduced Johnson’s bond “on the condition that

      [she] be placed on house arrest by random telephone calls to be made by the

      Montgomery County Probation Department.” (App. 38). Thereafter, on

      March 15, 2007, Johnson entered into a written plea agreement, in which she

      agreed to plead guilty to two counts of Class B felony sexual misconduct with a

      minor in exchange for the State’s dismissal of the remaining four counts. The

      parties also agreed that, for each conviction, Johnson would be sentenced to

      eight (8) years with three (3) years served on direct commitment in community

      corrections and on house arrest and five (5) years on formal probation.

      Additionally, the parties agreed that these sentences would be served

      concurrently. At sentencing, the trial court awarded Johnson twenty-eight (28)

      days of accrued credit time. Due to medical and financial reasons, the trial

      court allowed Johnson to have until August 1, 2007 to start her direct

      commitment.

      Court of Appeals of Indiana | Memorandum Decision 54A04-1510-CR-1662 | July 15, 2016   Page 3 of 16
[4]   Between January 2009 and June 2010, while Johnson was serving her time in

      community corrections, the State filed four notices of community corrections

      violations.2 The violation allegations ranged from Johnson’s failure to pay

      program fees to her disregard of the condition that she not have children under

      the age of eighteen in her home. Each time, Johnson admitted that she had

      violated the terms of her community corrections placement. On July 13, 2010,

      upon determining that Johnson had violated the terms of her community

      corrections for the fourth time, the trial court ordered that she serve twelve (12)

      days in the county jail with accrued credit for time served.3 The trial court also

      ordered that she be released from community corrections and begin her five-

      year probationary term.


[5]   A little more than one year later, on September 20, 2011, the State filed a notice

      of probation violation, alleging that Johnson had been charged with Class A

      misdemeanor battery and Class B misdemeanor disorderly conduct on

      September 13, 2011 (“new criminal cause #1”). A “[w]arrant with NO BOND”

      was issued to Johnson on September 22, 2011. (App. 20). Thereafter,

      Johnson entered into a plea agreement, in which she agreed to plead guilty to

      the Class B misdemeanor disorderly conduct charge in her new criminal cause




      2
       The State filed the community corrections violation notices on January 28, 2009, December 7, 2009, March
      19, 2010, and June 28, 2010.
      3
        Although the trial court’s July 13, 2010 order and corresponding CCS entry provided that Johnson would
      receive twelve days of accrued credit time, Johnson’s Appendix contains an unsigned, undated abstract of
      judgment, which was apparently entered upon Johnson’s current revocation, that reveals that she received
      thirteen days of accrued credit time and thirteen days of good time credit.


      Court of Appeals of Indiana | Memorandum Decision 54A04-1510-CR-1662 | July 15, 2016           Page 4 of 16
      #1 and to violating her probation in this cause in exchange for the dismissal of

      the Class A misdemeanor battery charge. The parties also agreed that, in

      Johnson’s new criminal cause #1, she would be sentenced to ninety (90) days in

      the county jail and would then be allowed to return to probation. On November

      1, 2011, the trial court sentenced Johnson pursuant to her plea

      agreement. The trial court found that her ninety (90)-day sentence was satisfied

      by the forty-five (45) days of accrued credit time she had earned while

      incarcerated in her new criminal cause #1. As for Johnson’s probation

      violation, the trial court returned Johnson to probation and determined that

      “the additional 3 days that [Johnson] served in jail [would] be credited as time

      served and earned time credit” or accrued credit time in her probation

      revocation cause. (App. 69).


[6]   On February 24, 2014, the State filed a second notice of probation violation,

      alleging that Johnson had violated probation by: (1) being arrested and charged

      with Class D felony battery on February 18, 2014 (“new criminal cause #2”);

      (2) being cited for driving while suspended; (3) associating with a person who

      was on probation for child molesting; (4) testing positive for marijuana; and (5)

      failing to consistently attend counseling as ordered. The following day,

      Johnson admitted that she had violated probation by testing positive for

      marijuana and by being ticketed for driving while suspended, but she denied the

      remaining allegations. A warrant was issued for Johnson’s arrest on February

      26, 2014. Thereafter, in July 2014, she entered into a plea agreement in which




      Court of Appeals of Indiana | Memorandum Decision 54A04-1510-CR-1662 | July 15, 2016   Page 5 of 16
      she agreed to plead guilty to the Class D felony battery charge in her new

      criminal cause #2.


[7]   On August 25, 2014, the trial court held a hearing on Johnson’s plea in her new

      criminal cause #2 and on her two probation revocation allegations that she had

      denied. For her new criminal cause #2, the trial court sentenced Johnson to the

      Department of Correction for 180 days but determined that the sentence was

      satisfied because she had 90 days of accrued credit time for the days she had

      already served as part of her new criminal cause #2. For the probation

      revocation, the trial court determined that Johnson had violated the terms of her

      probation as alleged, ordered her to serve an additional 120 days in jail, and

      extended her probation by one year. The trial court also determined that

      Johnson had 130 days of accrued credit time for time served as part of her

      probation revocation.

[8]   On June 25, 2015, the State filed a third notice of probation violation, alleging

      that Johnson had violated probation by: (1) testing positive for marijuana and

      alcohol consumption; (2) failing to pay required probation fees; and (3) failing

      to consistently attend counseling as ordered. A warrant was issued for

      Johnson’s arrest on June 29, 2015, and she was released on bond on August 8,

      2015.4 Shortly after Johnson was released on bond, the State filed a fourth




      4
        Johnson contends that she was released on bond on August 10, 2015 because the CCS contains an entry for
      August 10, 2015 that indicates that a “[c]ash bond [was] received.” (App. 27). However, the CCS entry for
      August 7, 2015 reveals that the trial court held a hearing and “advise[d] [Johnson] that if she ma[d]e bond[,]
      she [wa]s to report to the Probation Department within 24 hours.” (App. 27). The presentence investigation

      Court of Appeals of Indiana | Memorandum Decision 54A04-1510-CR-1662 | July 15, 2016               Page 6 of 16
      notice of probation violation, alleging that Johnson had violated her probation

      by testing positive for methamphetamine and amphetamine. The State also

      filed a motion to revoke Johnson’s bond.


[9]   On October 8, 2015, the trial court held a probation revocation hearing.

      Following the fact-finding portion of the hearing, the trial court determined that

      Johnson had violated her probation by using controlled substances, failing to

      engage in counseling, and failing to pay probation fees. During the disposition

      portion of the hearing, Johnson established that she had served 1,061 days as

      part of her direct commitment in community corrections, which she had served

      on home detention. She estimated that she had only one year of time left to

      serve on her previously suspended five-year sentence. She calculated such

      remaining time by anticipating that she would be receiving good time credit for

      her 1,061 days served in community corrections on house arrest and accrued

      credit time for the days she was incarcerated during her prior revocation

      proceedings. She, however, did not assert how many days of accrued credit

      time she believed she was entitled to for the periods of incarceration.

      Specifically, her counsel stated that he “d[id]n’t have a solid enough number to

      want to stick [his] neck out there and propose it[.]” (Tr. 58). Additionally,

      Johnson did not make any argument about the pretrial accrued credit time

      previously awarded at her original sentencing hearing. For her current



      report and the revocation disposition transcript indicate that Johnson was released on bond on August 8,
      2015.



      Court of Appeals of Indiana | Memorandum Decision 54A04-1510-CR-1662 | July 15, 2016              Page 7 of 16
       probation violation, Johnson requested that the trial court either: (1)

       unsatisfactorily discharge her from probation; or (2) give her another chance

       and let her remain on probation. The State did not dispute that she was entitled

       to accrued credit time for each day she was incarcerated during the revocation

       proceedings but did know how many days of such credit Johnson should

       receive.


[10]   The trial court revoked Johnson’s probation and ordered her to serve her

       previously suspended five-year sentence. The trial court addressed Johnson’s

       request for good time credit for her direct commitment time served in

       community corrections and informed her that “she was not entitled to good

       time credit toward her direct commitment time” because the statute did not

       allow for it at the time of her sentencing. (Tr. 59). The trial court

       acknowledged that the statute had changed and that now it would allow such

       good time credit, but it explained to her that the caselaw had determined that

       the statutory change was not retroactive and, therefore, would not apply to her

       direct commitment placement. However, the trial court told Johnson that it

       was “happy to give credit time that ha[d] been earned” while she had been

       incarcerated during her various revocation proceedings. (Tr. 59). The trial

       court stated that “[t]his [wa]s a complicated case” because Johnson had “been

       back to court so many times over the life of the case.” (Tr. 59-60). The trial

       court then recounted its previous probation violation orders and the

       corresponding accrued credit time that it had determined Johnson was entitled

       to during her previous revocation proceedings. Additionally, the trial court set


       Court of Appeals of Indiana | Memorandum Decision 54A04-1510-CR-1662 | July 15, 2016   Page 8 of 16
       forth the number of days that Johnson had been incarcerated during the

       pending revocation proceeding. The trial court stated that it calculated that

       Johnson had 347 days of accrued credit time for the time she was incarcerated

       during her previous and current revocation proceedings.5 After discussing the

       accrued credit time calculation, the trial judge stated, “If there’s any other time

       that I’ve missed I’m happy to consider that, but that’s where the court comes up

       with its number.” (Tr. 60). Johnson neither objected to the calculation nor

       offered a revised calculation. Johnson now appeals. 6


                                                      Decision
[11]   Johnson argues that the trial court erred in calculating her credit time.

       Specifically, she argues that: (1) the trial court may have erred when



       5
         Specifically, the trial court based its 347 days on the following days of accrued credit time previously
       determined in its prior revocation orders and based upon the days Johnson was incarcerated during the final
       revocation proceeding:
             June 25, 2010 Order – 3 days
             July 13, 2010 Order – 12 days
             November 1, 2011 Order – 3 days
             August 25, 2014 Order – 250 days
             June 29, 2015 Arrest to August 8, 2015 Bond Out – 41 days
             September 1, 2015 Re-Arrest to October 8, 2015 Disposition Hearing – 38 days


       6
         We note that in the trial court’s written order revoking Johnson’s probation, it determined that she had
       “credit for 345 days served against [her] suspended sentence.” (App. 83). The CCS entry for this order also
       reflects that Johnson was to receive 345 days of accrued credit time. Additionally, in the unsigned, undated
       abstract of judgment, the trial court determined that Johnson was entitled to 345 days of “accrued” credit
       time in addition to 345 days of “good time” credit. (App. 106). The abstract of judgment specifically sets
       forth the breakdown for these 345 days of accrued credit time by listing the various dates that Johnson was
       incarcerated during her numerous revocation proceedings. Johnson acknowledges that the trial court’s oral
       sentencing statement and its written sentencing order differ, but she does not specifically challenge the
       discrepancy nor contend that the difference affects her credit time arguments made on appeal.


       Court of Appeals of Indiana | Memorandum Decision 54A04-1510-CR-1662 | July 15, 2016              Page 9 of 16
       determining her pretrial accrued credit time at her original sentencing hearing;

       (2) the trial court miscalculated the accrued credit time for the days she served

       in jail during her various revocation proceedings; and (3) the trial court erred by

       failing to apply an amendment to the credit time statute that was enacted after

       her conviction and original sentencing. We will address each argument in turn.


       1. Accrued Credit Time – Pretrial


[12]   We first turn to Johnson’s challenge to her accrued credit time for her pretrial

       incarceration. We recently explained our standard of review in credit time

       cases as follows:

               Because credit time is a matter of statutory right, trial courts do
               not have discretion in awarding or denying such credit. James v.
               State, 872 N.E.2d 669, 671 (Ind. Ct. App. 2007). A person who
               is not a credit restricted felon and who is imprisoned for a crime
               or awaiting trial or sentencing is initially assigned to Class I. Id.
               (citing Ind. Code § 35-50-6-4). A person assigned to Class I earns
               one day of credit time for each day he is imprisoned for a crime or
               is confined awaiting trial or sentencing. Id. (citing Ind. Code §
               35-50-6-3). On appeal, it is the appellant’s burden to show that
               the trial court erred. Gardner v. State, 678 N.E.2d 398, 401 (Ind.
               Ct. App. 1997).

       Harding v. State, 27 N.E.3d 330, 331-32 (Ind. Ct. App. 2015).


[13]   Johnson contends that there is an “ambiguity” regarding whether the trial

       court, when originally sentencing her, awarded her with the proper amount of

       accrued credit time for her pretrial incarceration on her underlying conviction.

       (Johnson’s Br. 10). She suggests that the twenty-eight (28) days of accrued


       Court of Appeals of Indiana | Memorandum Decision 54A04-1510-CR-1662 | July 15, 2016   Page 10 of 16
       credit time that the trial court awarded to her at her original sentencing hearing

       might be incorrect because there is no specific entry in the chronological case

       summary (“CCS”) indicating the date that she posted bond. She does not deny

       that she was released on bond, but she contends that because the CCS does not

       contain a specific entry then she should be given credit from the date that she

       was arrested to the date she was sentenced, which she asserts would equate to

       279 days of accrued credit time.7


[14]   We need not address this issue because Johnson has waived appellate review of

       this argument. First, Johnson did not raise this argument to the trial court

       during the revocation disposition hearing and is asserting it for the first time on

       appeal. See Groves v. State, 823 N.E.2d 1229, 1232 (Ind. Ct. App. 2005)

       (“Generally, a failure to object to error in a proceeding, and thus preserve an

       issue on appeal, results in waiver.”). Nor has Johnson shown that she would be

       allowed to raise such accrued credit time challenge—which requires

       consideration of matters outside of the sentencing judgment—upon the

       revocation of her probation. See Robinson v. State, 805 N.E.2d 783, 787 (Ind.

       2004) (“When claims of sentencing errors require consideration of matters

       outside the face of the sentencing judgment, they are best addressed promptly




       7
        Johnson contends that she was arrested on July 14, 2006 and was sentenced on April 16, 2007. The
       probable cause affidavit and the presentence investigation report indicate that Johnson was arrested on July
       11, 2006.


       Court of Appeals of Indiana | Memorandum Decision 54A04-1510-CR-1662 | July 15, 2016              Page 11 of 16
       on direct appeal and thereafter via post-conviction relief proceedings where

       applicable.”).


[15]   Additionally, Johnson has not included a copy of the original sentencing order,

       the original abstract of judgment, or the transcript from the original sentencing

       hearing, which likely would contain a discussion of the application of accrued

       credit time. “It is Appellant’s duty to present an adequate record clearly

       showing the alleged error[,] . . . and [w]here [s]he fails to do so, the issue is

       deemed waived.” Jackson v. State, 496 N.E.2d 32, 33 (Ind. 1986). Where a

       defendant asserts error in the amount of credit time received at sentencing, the

       failure to present relevant documentation establishing entitlement to additional

       credit will result in waiver of the issue. See Brattain v. State, 777 N.E.2d 774, 776

       (Ind. Ct. App. 2002); Thompson v. State, 761 N.E.2d 467, 471 (Ind. Ct. App.

       2002). Thus, Johnson has waived review of any pretrial accrued credit time.


[16]   Waiver notwithstanding, both the CCS and the presentence investigation report

       indicate that, on August 8, 2006, Johnson was released on bond and placed on

       house arrest after the trial court granted her motion for bond reduction. During

       the April 16, 2007 sentencing hearing, the trial court awarded Johnson twenty-

       eight days of credit time. Because the limited record before us suggests that

       Johnson was not incarcerated for 279 days prior to sentencing, we conclude




       Court of Appeals of Indiana | Memorandum Decision 54A04-1510-CR-1662 | July 15, 2016   Page 12 of 16
       that she has failed to show that the trial court erred by failing to give her 279

       days of accrued credit time for her pretrial incarceration.8


       2. Accrued Credit Time – Revocation Proceedings

[17]   Next, we turn to Johnson’s argument that the trial court erred in computing her

       accrued credit time for the time she was incarcerated during her various

       revocation proceedings. Johnson acknowledges that the trial court gave her

       accrued credit time for the periods that she was incarcerated, but she alleges that

       the trial court miscalculated the credit time for four occasions during which she

       was incarcerated.9 She contends that “[i]n some of its calculations, the trial

       court erred, apparently by calculating the time served by subtraction of dates,

       thus omitting one (1) day of actual time in jail.” (Johnson Br. 13). In other

       words, she contends that the trial court should have counted both the first and

       last day of the various time periods when she was incarcerated during her

       revocation proceedings. She contends that, as a result of the trial court’s alleged

       miscalculations, she is entitled to an additional five days of credit time.




       8
         Additionally, we reject Johnson’s suggestion that the accrued credit time of twenty-eight days should offset
       the amount of time that she had left to serve on her suspended sentence following her probation revocation.
       Any accrued credit time applied at Johnson’s original sentencing hearing would have applied to her three-
       year sentence already served on direct commitment in community corrections and would not be applied
       again to the trial court’s order for her to serve her previously suspended five-year sentence based on the
       revocation of her probation. See Blanton v. State, 754 N.E.2d 7, 9 (Ind. Ct. App. 2001) (explaining that credit
       time applied at sentencing would not be applied again when a trial court orders execution of suspended
       sentence upon revocation of probation), trans. denied.
       9
        Johnson alleges that the trial court miscalculated her accrued credit time for the following periods: (1) July
       1, 2010 – July 13, 2010; (2) September 22, 2011 – September 30, 2011; (3) February 26, 2014 – August 25,
       2014; and (4) June 29, 2015 – August 10, 2015.


       Court of Appeals of Indiana | Memorandum Decision 54A04-1510-CR-1662 | July 15, 2016               Page 13 of 16
[18]   A review of the transcript from the disposition hearing reveals that Johnson did

       not offer the trial court a calculation of the amount of accrued credit time that

       she believed she should receive. Moreover, after the trial court went through

       the breakdown of its own calculation of Johnson’s accrued credit time from her

       incarcerations during her numerous revocation proceedings and specifically told

       Johnson that it would be “happy to consider” any other time that it may have

       missed, Johnson did not object to the calculation or offer the trial court an

       alternate calculation. (Tr. 60). Because Johnson did not offer an accrued credit

       time calculation when the trial court asked, she has waived any error in the trial

       court’s accrued credit time calculation. See Groves, 823 N.E.2d at 1232

       (“Generally, a failure to object to error in a proceeding, and thus preserve an

       issue on appeal, results in waiver.”).


[19]   Johnson has also waived review of this argument because she makes no cogent

       argument and provides no caselaw to support her argument regarding the

       method of calculation. See State v. Holtsclaw, 977 N.E.2d 348, 350 (Ind. 2012)

       (holding that the defendant had waived his argument by failing to appropriately

       develop or support it); Cooper v. State, 854 N.E.2d 831, 834 n.1 (Ind. 2006)

       (explaining that an appellate argument presented in “a two-sentence concluding

       paragraph . . . supported neither by cogent argument nor citation to authority”

       was waived). See also Ind. Appellate Rule 46(A)(8)(a) (requiring appellate

       arguments to be supported by cogent reasoning and citations to the authorities).


[20]   Waiver notwithstanding, Johnson has not met her burden of showing that the

       trial court erred in calculating her accrued credit time for the time she was

       Court of Appeals of Indiana | Memorandum Decision 54A04-1510-CR-1662 | July 15, 2016   Page 14 of 16
       incarcerated during her various revocation proceedings. As the State points out,

       in the civil context, INDIANA CODE § 34-7-5-1 sets forth the method of

       calculating dates as follows: “The time within which an act is to be done, as

       provided in this title, shall be computed by excluding the first day and including

       the last.” Similarly, Indiana Trial Rule 6 provides that “[i]n computing any

       period of time prescribed or allowed by these rules, by order of the court, or by

       any applicable statute, the day of the act, event, or default from which the

       designated period of time begins to run shall not be included” and that [t]he last

       day of the period so computed is to be included . . . .” Because Johnson has not

       met her burden of showing that the computation of time apparently used by the

       trial court was erroneous, we affirm the trial court’s accrued credit time award.


       3. Retroactive Application of Credit Time Statute

[21]   Lastly, we address Johnson’s “alternative” credit time argument. (Johnson’s

       Br. 14). Johnson argues that—pursuant to INDIANA CODE § 35-38-2.6-6, the

       statutory amendment that came into effect in 2010 after she was originally

       sentenced—the trial court should have given her good time credit for the three

       years she served in community corrections on home detention. (Johnson’s Br.

       14). In other words, she contends that the trial court should have granted her

       good time credit for her community corrections that could be applied to offset

       the amount of time that she had left to serve on her suspended sentence

       following her probation revocation. Johnson contends that the trial court’s

       failure to give her credit time under the statute violated her rights under Article

       1, § 23 of the Indiana Constitution.

       Court of Appeals of Indiana | Memorandum Decision 54A04-1510-CR-1662 | July 15, 2016   Page 15 of 16
[22]   Johnson, however, has waived any such contention because she makes no

       cogent argument and provides no caselaw to support her contention. See

       Holtsclaw, 977 N.E.2d at 350 (holding that the defendant had waived his

       constitutional argument by failing to appropriately develop or support it);

       Cooper, 854 N.E.2d at 834 n.1 (explaining that an appellate argument presented

       in “a two-sentence concluding paragraph . . . supported neither by cogent

       argument nor citation to authority” was waived). See also Ind. Appellate Rule

       46(A)(8)(a) (requiring appellate arguments to be supported by cogent reasoning

       and citations to the authorities).

[23]   Waiver notwithstanding, our Indiana Supreme Court has held that the

       amendment to INDIANA CODE § 35-38-2.6-6, which took effect on July 1, 2010,

       applies “to those who are placed on home detention on or after its effective

       date” and that it should not be applied retroactively. See Cottingham v. State, 971

       N.E.2d 82, 86 (Ind. 2012). Indeed, as Johnson acknowledges, the amended

       statute would not be applicable to her because she was placed in community

       corrections before the statute’s effective date. Thus, the trial court did not err

       when it refused to retroactively apply the statute. See id.


[24]   Affirmed.


       Kirsch, J., and Riley, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 54A04-1510-CR-1662 | July 15, 2016   Page 16 of 16